MEMORANDUM OPINION
BUSSEY, Judge.
Hubert Vernon Bales, Petitioner herein, has filed an instrument with this Court entitled “Motion to Vacate Judgment and Sentence in Case No. 21934, and/or Petition for Writ of Error Coram Nobis,” alleging that he was convicted in the District Court of Tulsa County, in Case No. 21934, on the 26th day of September, 1966, for the offense of Second Degree Burglary After Former Conviction of a Felony, and was sentenced to serve 11 to 33 years imprisonment in the state penitentiary. Petitioner, thereafter, perfected an appeal to this Court which was affirmed. He then filed a Petition for Writ of Certiorari which was denied by the United States Supreme Court. Petitioner also filed a Writ of Habeas Corpus with this Court which was also denied.
In the instant proceeding Petitioner states: “It is your Petitioner’s contention that the conviction in Case No. 12,727, which was used as a basis to prove the ‘After Former Conviction’ or ‘Penalty-Phase’ of the proceedings against him, is a ‘Void Judgment’ in that your Petitioner was not represented by counsel at any stage of the proceedings in that case.”
And further, on page 16 of Petitioner’s pleadings, he states: “Your Petitioner respectfully makes known to this Honorable Court that he was not represented by counsel at any stage of the proceedings against him in Case Number 12,727.” (Citing many authorities). [Emphasis his].
The Appearance Docket in Tulsa County District Court Case No. 12,727, under the date of December 4, 1946 shows the following:
“Defendant present in open court without counsel. Public Defender appointed to *356represent Defendant. Defendant waives reading of the Information, waives time to plead and with consent of counsel enters his plea of guilty to the charge of Second Degree Burglary, waives time for sentence; whereupon the court, upon recommendation of Troy Kennon, Asst. County Attorney sentences defendant Hubert Vernon Bales to confinement in the State Reformatory at Granite, Oklahoma for a term of 3 years. Upon recommendation of Troy Kinnon, Asst. County Attorney, Defendant paroled to James Hastain, Probation Officer, and is ordered released.”
From the foregoing, it is readily apparent that there is absolutely no basis for Petitioner’s contention, and this matter is accordingly dismissed.
BRETT, P. J., and NIX, J., concur.